U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-Q/A (Amendment 1) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010. OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. Commission File No. 0-50863 INOLIFE TECHNOLOGIES, INC. (Exact Name of Registrant as Specified in its Charter) NEW YORK 30-0299889 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 8, RALEIGH, NC 27615 (Address of principal executive offices) Issuer's Telephone Number, including Area Code: (919) 676-5334 Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Sections 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yesx Noo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§.232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.)YesoNox Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check One) Large accelerated fileroAccelerated filero Non-accelerated fileroSmall reporting companyx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNox APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the Issuer's classes of common stock, as of the latest practicable date: May 20, 2011 Common Voting Stock: 628,873,815 shares. Explanatory Note: We are filing this Amended Quarterly Report on Form 10-Q/A (the “Amended Filing”) to our Quarterly Report on Form 10-Q for the quarter end September 30, 2010, which was filed with the Securities and Exchange Commission (“SEC”) on November 15, 2010 (the “Original Filing”), to amend and restate our unaudited consolidated financial statements and related disclosures for the three and six months ended September 30, 2010 and the period from inception to September 30, 2010, as discussed in Note I to the accompanying restated consolidated financial statements, as well as update Item 2 Management Discussion and Analysis of Financial Condition and Results of Operations, as a result of the restatement of our consolidated financial statements. TABLE OF CONTENTS Page PART I - FINANCIAL INFORMATION Item 1. Financial Statements. 3 Item 2. Management's Discussion and Analysis of Financial Condition andResults of Operations. 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 10 Item 4. Controls and Procedures. 10 PART II - OTHER INFORMATION Item 1. Legal Proceedings. 11 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 11 Item 3. Defaults Upon Senior Securities. 11 Item 4. Submission of Matters to a Vote of Security Holders. 11 Item 5. Other Information. 11 Item 6. Exhibits. 11 2 PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS INOLIFE TECHNOLOGIES, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED BALANCE SHEETS (Unaudited & Restated) September 30, March 31, 2010 Assets Current Assets: Cash and Cash Equivalents $ $ Prepaid Expenses - Other Current Assets - - Total Assets $ $ Liabilities and Shareholders' Earnings (Deficit) Current Liabilities: Accounts Payable $ $ Loans Payable-Management Current Portion of Convertible Notes Payable - - Accrued Interest Payroll Tax Liabilities Total Current Liabilities Convertible Notes Payable, Less Current Portion Total Liabilities Shareholders’ Earnings (Deficit): Common Stock, par value $0.01 per share, 250 million shares authorized, 155,957,962 shares issued (105,115,744 shares as of March 31, 2010) Preferred Stock, par value $0.01 per share, 50 million shares authorized, none issued - - Shares held in Escrow ) ) Additional Paid In Capital - Retained Deficit ) ) Total Shareholders' Earnings (Deficit) ) Total Liabilities and Shareholders' Earnings (Deficit) $ $ The accompanying notes are an integral part of these consolidated financial statements. 3 INOLIFE TECHNOLOGIES, INC. (A DEVELOPMENT STAGE COMPANY) CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED SEPTEMBER 30, 2, THE SIX MONTHS ENDED SEPTEMBER 30, 2010, AND PERIOD FROM DATE OF INCEPTION (JUNE 17, 2009) TO SEPTEMBER 30, 2(UNAUDITED) (Unaudited) Three Months Ended September 30, (Unaudited) Six Months Ended (Unaudited) Period From June 17, 2009 to (Unaudited) Period From Date of Inception (June 17, 2009) to (Restated) (Restated) (Restated) Revenues $
